Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 1, 2019                                                                    Bridget M. McCormack,
                                                                                                    Chief Justice

  158652 & (49)                                                                            David F. Viviano,
                                                                                           Chief Justice Pro Tem

                                                                                         Stephen J. Markman
                                                                                              Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                         Elizabeth T. Clement
                                                                                        Megan K. Cavanagh,
                                                                                                         Justices
  v                                                          SC: 158652
                                                             COA: 338030
                                                             Oakland CC: 2016-260154-FC
  KRISTOPHER ALLEN HUGHES,
           Defendant-Appellant.

  _________________________________________/

         By order of June 12, 2019, the prosecuting attorney was directed to answer the
  application for leave to appeal the September 25, 2018 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to appeal
  is again considered. We direct the Clerk to schedule oral argument on the application.
  MCR 7.305(H)(1). We further order the Oakland Circuit Court to appoint the State
  Appellate Defender Office to represent the defendant in this Court.

          The appellant shall file a supplemental brief within 42 days of the date of the order
  appointing counsel, addressing: (1) whether the probable cause underlying the search
  warrant issued during the prior criminal investigation authorized police to obtain all of the
  defendant’s cell phone data; (2) whether the defendant’s reasonable expectation of privacy
  in his cell phone data was extinguished when the police obtained the cell phone data in a
  prior criminal investigation; (3) if not, whether the search of the cell phone data in the
  instant case was within the scope of the probable cause underlying the search warrant
  issued during the prior criminal investigation; (4) if not, whether the search of the cell
  phone data in the instant case was lawful; and (5) whether trial counsel was ineffective for
  failing to challenge the search of the cell phone data in the instant case on Fourth
  Amendment grounds. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant within
  14 days of being served with the appellee’s brief. The parties should not submit mere
  restatements of their application papers.
                                                                                                               2


       The Prosecuting Attorneys Association of Michigan and the Criminal Defense
Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court for
permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         November 1, 2019
       b1029
                                                                             Clerk